DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed Aug 25, 2020.
Claims 1-19 are pending.
Claims 1-9 have been examined.
Claim 10-19 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (pages 7-10):

automatically [sends] a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system and thereby adjusting funds available to disperse to the plurality of merchants based 
on the clearing delay estimate.
This added limitation does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it can employ the information provided by the judicial exception (i.e., the mental analysis of determining the clearing delay estimate is above a threshold and, if so, modifying the funds available for the issuer to disperse to merchants) to provide issuers with an accurate estimate for total funds available, thus providing more transparency to issuers to more efficiently manage funds.”

The Examiner, however, respectfully disagrees. 
First, the claim language Applicant cites to “modifying, … by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system and thereby adjusting funds available to disperse to the plurality of merchants based on the clearing delay estimate” is a desired result of the 
Furthermore, the Examiner follows the 2019 Patent Eligibility Guidance (“2019 PEG”) which is a synthesis of the case law of Alice and its progeny.  First, the claim elements, when considered individually and in combination, recite abstract ideas (i.e., payment authorization based on predictive outcome) that fall under the Certain Methods of Organizing Human Activities grouping of abstract ideas, specifically Commercial Interactions. While Applicant has amended the claim to recite additional subject matter, the additional subject matter also is categorized as part of a Commercial Interaction.  Therefore, this prong of Applicant’s remarks is unpersuasive.
The claims also fail to recite a practical application of the abstract ideas.  According to the 2019 PEG, the additional claim elements are considered when determining whether the claim recites a practical application, such as a technological improvement, of the abstract idea.  However, the amendments fail to introduce any such additional elements.  Therefore, this analysis is the same as the Final Office Action dated June 01, 2020.  Therefore, this prong of Applicant’s remarks is unpersuasive.
The claims also fail to recite significantly more than the abstract idea.  According to the 2019 PEG, the additional elements, when considered individually and as a combination, are analyzed to determine whether the claims recite significantly more than the abstract idea.  However, the amended claims fail to recite any new additional elements.  As noted in the Final Office Action dated June 01, 2020, the additional elements serve to implement the abstract idea in a computing environment.  None of the additional elements were determined to be 
Accordingly, this ground of rejection is maintained.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite payment authorization based on predictive outcome. Specifically, the claims recite “storing, through one or more …, a dataset corresponding to payment transactions between a plurality of customers to a plurality of merchants, each payment transaction including an indication of a clearing delay; receiving, through one or more … coupled to the server and memory, data corresponding to a purchase transaction at a merchant; determining, through one or more … of a clearing delay estimation …, the clearing delay estimate for the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor, a server and a memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, the server and the memory perform(s) the steps or functions of “storing, through one or more processors of an input processor, a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, server and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment authorization based on predictive outcome. As discussed above, taking the claim elements separately, the processor, server and memory perform(s) the steps or functions of “storing, through one or more processors of an input processor, a dataset corresponding to payment transactions between a plurality of customers to a plurality of merchants, each payment transaction including an indication of a clearing delay; receiving, through one or more processors of an input processor coupled to the server and memory, data corresponding to a purchase transaction at a merchant; determining, through one or more processors of a clearing delay estimation system, the clearing delay estimate for the purchase transaction based on an analysis by the artificial intelligence engine 
           Dependent claims 2-9 further describe the abstract idea of payment authorization based on predictive outcome. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, recites, “modifying, through one or more processors of a data integration module, one or more of an authorization process, a clearing process, and a settlement process for the electronic purchase transaction in response to the clearing delay estimate being above a threshold by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system and thereby adjusting funds available to disperse to the plurality of merchants based on the clearing delay estimate” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe the modifying step, how the modifying is implemented (e.g., how modifying an authorization process, a clearing process, and a settlement process is performed). 

Claim 1, for example, the limitation recites “modifying, … by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system” The originally-filed specification discloses, see paragraph [0041], [“At block 509, one or more entities of the system 100 may modify certain functions based on the clearing delay estimate 119. For example, the data integration module 112C may include instructions to payment network system 108, the payment device issuer system 111, the merchant computer system 106, etc., to modify cryptographic methods, settings of the network 102, and other metrics as herein described. Payers may adjust amounts typically forecasted for dispersal to payees based on the clearing delay estimate 119 or a statistical analysis of the clearing delay estimate 119. For example, the payment network module 162 of the payment network system 108 and/or the merchant computer system may cause a transaction to be denied because the clearing delay estimate 119 is above a threshold time limit. Likewise, a payment device issuer system 111 may adjust funds available to disperse to merchants based on longer or shorter .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20110145116 A1, “Lawson”) in view of Brown (US 20070262137 A1, “Brown”) further in view of in view of Gullett (US 20170024731 A1, “Gullett”).

Regarding claim 1: Lawson discloses: A computer-implemented method of modifying an electronic payment transaction process based on a clearing delay estimate (e.g. adjusted lead time / average posting time) using a server including a processor and a memory hosting an [processor 303], the method comprising with processor-executable instructions for (See paragraphs [0007] and [0219]-[0234] and Fig. 7 and related text):
storing (e.g. payment history database 310A) through one or more processors of an input processor, a dataset corresponding to payment transactions (e.g. stores information associated with each payment) between a plurality of customers (e.g. subscriber) to a plurality of merchants (e.g. payee), each payment (See paragraphs [0141] and [0210]-[0211] and Fig. 3 and related text);
receiving (e.g. step 700), through one or more processors of an input processor coupled to the server and memory, data corresponding to a purchase transaction at a merchant (See paragraphs [0219] and Fig. 7 and related text);
determining, through one or more processors of a clearing delay estimation system, the clearing delay estimate for the purchase transaction based on an analysis by the [processor 303] of the data , wherein the determining includes providing the dataset to [posting information, deposit information, clearing information] that correlates the data to a known outcome associated with the dataset (See paragraphs [0230-0234] and Fig. 7 and related text, see also paragraphs [0222]-[0229]); and
modifying, through one or more processors of a data integration module, one or more of an authorization process, a clearing process, and a settlement process for the electronic purchase transaction in response to the clearing delay estimate being above a threshold by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system and thereby […] to the plurality of merchants based on the clearing delay estimate] (e.g. acceptable threshold) (See paragraphs [0016], [0083] [0234] and Fig. 7 and related text, see also paragraphs [0091-0093], [0226], [0228-0230] and [0232-0233].

Lawson further discloses calculating adjusted lead time based on clearing information and determining payment frequency pattern (See paragraphs [0157], [0159] and [0210-0213] and Fig. 7 and related text).

Lawson does not specifically disclose, the clearing delay estimate for the purchase transaction based on an analysis by the artificial intelligence engine.

However Brown discloses: 
determining, through one or more processors of a clearing delay estimation system, the clearing delay estimate for the purchase transaction based on an analysis by the artificial intelligence engine of the data, wherein the determining includes providing the dataset to a machine learning architecture that correlates the data to a known outcome associated with the dataset (See paragraphs [0009], [0030-0032] and Fig. 1 and Fig. 4 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson with Brown to include a function such as predicting balance of the financial account based on analyzing history of the financial account to enhance a payment authorization process during a transaction.

Lawson does not specifically disclose, adjusting funds available to disperse to the plurality of merchants.

However Gullett discloses modifying authorization data based on the authorized amount and the routing rule data.
Modifying (Gullett  [0023], “adjusting the first authorization data based on the authorized amount and the routing rule data...”), through one or more processors of a data integration module, one or more of an authorization process, a clearing process, and a settlement process for the electronic purchase transaction in response to the [set of routing rules] being above a threshold by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system (Gullett [0062], “Once the appropriate rules have been selected, fund request data can be generated for each of the funding sources selected based on the routing rule data. The fund request data can be transmitted to the funding source systems and the funding source systems can respond with fund authorization data. The fund request data can include any of a variety of data, such as the amount of funds requested, the identity of the funding source, the funding account associated with the funding source, and any other data as appropriate to the requirements of specific applications of embodiments of the invention. The fund authorization data can include the amount of the funds described in the fund request data that the funding source will provide. In the event that insufficient funds are provided by a funding source, additional funds can be drawn from alternative funding sources”) and thereby adjusting funds available [set of routing rules] (Gullett  [0023], “adjusting the first authorization data based on the authorized amount and the routing rule data using the account servicing server system, adjusting the second authorization data based on the authorized amount and the routing rule data using the account servicing server system, providing the adjusted first authorization data to the first funding source system using the account servicing server system, and providing the adjusted second authorization data to the second funding source system using the account servicing server system”) (see paragraphs [0013], [0023], [0060], [0069] and [0062] and Fig. 3B and Fig. 4 and related text; see also paragraphs [0034], [0036] and [0053]-[0054] and claims 10 and 20 and).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lawson and Brown with Gullett to include a function such as adjusting funds during payment authorization based on set of rules to enhance a payment authorization process during a transaction.

The Examiner notes, claim 1 recites “…by automatically sending a control signal to a respective one of a payment network system, a payment device issuer system, and a merchant computer system and thereby adjusting funds available to disperse
Regarding wherein/whereby/thereby clauses, according to the MPEP, “clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))". Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim ((Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)).

Regarding claim 3: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, wherein an authorization process includes aggregating the clearing delay estimate over a period of time and determining an expected payable amount for the period of time based on the aggregated clearing delay estimate (See paragraphs [0141], [0143] and [0230-0234] Fig. 7 and related text).

Regarding claim 4: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 3, wherein modifying one or more of the authorization process, the clearing process, and the settlement process for the purchase transaction in response to the clearing delay estimate includes approving or denying the purchase transaction when the expected payable amount for the period of time is below a threshold (See paragraph(s) [0088-0089] and [0234]).

Regarding claim 5: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, further comprising adjusting an amount forecasted for dispersal in response to the clearing delay estimate being above a threshold (See paragraphs [0030], [0088-0089] and [0241]).

Regarding claim 6: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, wherein modifying one or more of the authorization process, the clearing process, and the settlement process for the purchase transaction in response to the clearing delay estimate includes sending a denial message in response to the clearing delay estimate being above a threshold (See paragraphs [0261-0264]).

Regarding claim 7: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, wherein modifying one or more of the authorization process, the clearing process, and the settlement process for the purchase transaction in response to the clearing delay estimate includes sending an approval message in response to the clearing delay estimate being below a threshold (See paragraphs [0083] [0182-0183] and [0234] and Fig. 5 and related text).

Regarding claim 8: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, wherein the payment transaction process consists of a dual message transaction and modifying one or more of the authorization process, the clearing process, and the settlement process for the payment transaction process  (See paragraphs [0020-0021], [0045], [0048] and [0178]).

Regarding claim 9: Lawson, Brown and Gullett, discloses as shown above.
Lawson further discloses: The method of claim 1, wherein the dataset includes, for each purchase transaction, one or more of a transaction region, a transaction type, a time of day, a merchant type, a customer type, a payment device type, a transaction amount, a cardholder name, and a cardholder account number (See paragraphs [0005], [0008], [0029], [0090], [0049], [0177], [0181] and [0251] and Fig. 5 and related text).

Furthermore, for example, claim 1 recites “wherein the dataset includes, for each purchase transaction, one or more of a transaction region, a transaction type, a time of day, a merchant type, a customer type, a payment device type, a transaction amount, a cardholder name, and a cardholder account number” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 2
Lawson further discloses: The method of claim 1, wherein determining the clearing delay estimate for the purchase transaction based on the analysis by the [processor 303] of the first data includes providing the dataset to a machine learning architecture that correlates the first data to a known outcome (See paragraphs [140], [0144], [0160] and [0230-0234] and Fig. 7 and related text).

Lawson doesn’t explicitly discloses: The method of claim 1, wherein determining the clearing delay estimate for the purchase transaction based on the analysis by the artificial intelligence engine of the first data includes providing the dataset to a machine learning architecture that correlates the first data to a known outcome.

However Brown discloses: The method of claim 1, wherein determining the clearing delay estimate for the purchase transaction based on the analysis by the artificial intelligence engine of the first data includes providing the dataset to a machine learning architecture that correlates the first data to a known outcome (See paragraphs [0009], [0030-0032] and Fig. 1 and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lawson and Brown with Gullett to include a function such as predicting balance of the financial account based on analyzing history of the financial account to enhance a payment authorization process during a transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                 /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685